Territory of Michigan, to wit—
The United States of America to the Marshall of the territory of Michigan: You are hereby commanded that you Summon Solomon Sibley and Christian Hoffman William C. Creighton & Jono .... executors of the last will & testament of George Hoffman, Esqr deceased, to appear before our judges of our Supreme Court to be holden at Detroit, on the third monday in the present month of September; then & there to answer Peter Audrain *368in a plea of trespass on the case, to the damage of the Said Peter, as is Said, three thousand dollars, which Shall then & there be made to appear, with other damages, and of this Summons make due return. Witness Augustus B. Woodward, one of the judges of our Said Supreme Court, the thirteenth day of September one thousand eight hundred eleven.
Peter Audrain, elk. S. C. T. M.